         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 1 of 29



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
PLUMBERS AND PIPEFITTERS                        :   Civil Action No.
NATIONAL PENSION FUND, Individually :
and on Behalf of All Others Similarly Situated, :   CLASS ACTION
                                                :
                             Plaintiff,         :   COMPLAINT FOR VIOLATION OF THE
                                                :   SECURITIES EXCHANGE ACT OF 1934
       vs.                                      :
                                                :
ALTA MESA RESOURCES, INC. f/k/a                 :
SILVER RUN ACQUISITION                          :
CORPORATION II, JAMES T. HACKETT, :
THOMAS J. WALKER, WILLIAM D.                    :
GUTERMUTH, JEFFREY H. TEPPER,                   :
DIANA J. WALTERS and RIVERSTONE                 :
INVESTMENT GROUP LLC,                           :
                                                :
                             Defendants.
                                                :
                                                x   DEMAND FOR JURY TRIAL
            Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 2 of 29



       Plaintiff Plumbers and Pipefitters National Pension Fund (“plaintiff”), individually and on

behalf of all others similarly situated, alleges violations of §14(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §78n(a), and SEC Rule 14a-9, 17 C.F.R. §240.14a-9,

promulgated thereunder, and §20(a) of the Exchange Act, 15 U.S.C. §78t(a). Plaintiff’s allegations

are based upon personal knowledge as to plaintiff and plaintiff’s own acts, and upon information and

belief as to all other matters based on the investigation conducted by and through plaintiff’s

attorneys, which included, among other things, a review of U.S. Securities and Exchange

Commission (“SEC”) filings by Alta Mesa Resources, Inc. f/k/a Silver Run Acquisition Corporation

II (“Silver Run II” or the “Company”), Company press releases and earning calls, and analyst and

media reports about the Company. Plaintiff believes that substantial additional evidentiary support

will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                 PRELIMINARY STATEMENT

       1.      This action arises out of defendants’ dissemination of a false and misleading proxy

statement in connection with the February 2018 acquisition of Alta Mesa Holdings, LP (“Alta

Mesa”) and Kingfisher Midstream LLC (“Kingfisher”) by Silver Run II (the “Acquisition”).

Plaintiff held Silver Run II Class A common stock at the close of business on January 22, 2018, the

record date, and was entitled to vote on the merger. Defendants are Silver Run II, its Board of

Directors (the “Board”) and Silver Run II’s private equity sponsor.

       2.      Silver Run II was formed in 2016 as a blank check company organized under the laws

of Delaware. Blank check companies do not have established business or operations, but rather, are

formed for the purpose of effectuating a merger or acquisition with another firm or business entity.

Stockholders in blank check companies depend on management to honestly provide accurate

information about any contemplated transactions.


                                                 -1-
            Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 3 of 29



       3.      On or about March 24, 2017, Silver Run II carried out an initial public offering,

selling 103.5 million ownership units to investors for gross proceeds of $1.035 billion (the “IPO”).

Each unit was priced at $10 and consisted of one share of Class A common stock and one-third of a

warrant to purchase Class A shares. Each whole warrant entitled the holder to purchase one share of

Silver Run II Class A common stock at $11.50 per share. The IPO was sponsored by Riverstone

Investment Group LLC (“Riverstone”), a New York-based energy sector private equity firm.

       4.      Defendant James T. Hackett (“Hackett”) served as the Chief Executive Officer

(“CEO”) of Silver Run II and a member of the Board at the time of the IPO. He was also a Senior

Advisor to Riverstone at the time. Other members of Silver Run II’s management team also

concurrently served as Riverstone executives, including the Company’s Chief Financial Officer

(“CFO”), defendant Thomas J. Walker (“Walker”), and its Corporate Secretary, Stephen S. Coats

(“Coats”).

       5.      While Silver Run II did not identify any target companies at the time of the IPO, the

offering materials stated that the Company planned to pursue an acquisition that would “capitalize

on the ability of [its] management team and the broader Riverstone platform to identify, acquire and

operate a business in the energy industry that may provide opportunities for attractive risk-adjusted

returns.” The IPO offering materials also represented that Silver Run II would leverage its industry

experience and insider knowledge to acquire “fundamentally sound” assets that were underpriced

and offered Silver Run II investors attractive investment returns.

       6.      Pursuant to the IPO prospectus, Silver Run II was required to acquire a target

business with an aggregate fair market value of at least 80% of the assets held in trust from the IPO

proceeds. In addition, Silver Run II was obligated to redeem 100% of its outstanding public shares if

it failed to complete the business combination within two years of the March 2017 IPO.


                                                -2-
            Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 4 of 29



Shareholders also had the right at the time of the initial business combination to either approve the

initial business combination or redeem their shares on a pro rata basis.

       7.      In August 2017, Silver Run II announced that it had entered into an agreement,

subject to shareholder approval, to merge with two privately held companies, Alta Mesa and

Kingfisher, in a deal initially valued at $3.8 billion. Alta Mesa was an oil and gas exploration and

production company operating in the STACK play in the Anadarko Basin area of Oklahoma.

Kingfisher specialized in the gathering, processing, and marketing of hydrocarbons from oil and gas

producers. The two companies were closely related and shared overlapping and affiliated owners.

Kingfisher had been built to service Alta Mesa, and nearly 97% of Kingfisher’s revenues derived

from production out of wells operated by Alta Mesa for the year ended December 31, 2016.

       8.      In early 2018, in order to secure shareholder support for the Acquisition, Silver Run II

issued a materially false and misleading Definitive Merger Proxy Statement on Schedule M14A (the

“Proxy”). The Proxy, which recommended that Silver Run II’s shareholders vote in favor of the

Acquisition, included false and/or misleading statements of fact and omitted facts necessary to make

the statements made therein not false or misleading in contravention of §§14(a) and 20(a) of the

Exchange Act and SEC Rule 14a-9.

       9.      Among other misrepresentations, the Proxy materially overstated the value of the

assets to be acquired via the Acquisition and claimed that both Alta Mesa and Kingfisher were

poised for substantial near-term growth. For example, the Proxy failed to disclose operational

setbacks, customer uncertainty and predictable well shutdowns as a result of planned projects

commenced in late 2017, while representing: (i) that Alta Mesa was positioned to achieve a 2018

average net daily production of 38.51 MBOE/d (one thousand barrel of oil equivalent (“BOE”) per

day), an 85% increase over its estimated 2017 net daily production of 20.84 MBOE/d, and a 2018


                                                -3-
          Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 5 of 29



adjusted EBITDA(X) of $358 million, a 131% increase over Alta Mesa’s 2017 estimated adjusted

EBITDA(X) of $155 million; and (ii) that Kingfisher was positioned to achieve 2018 adjusted

EBITDA of $185 million, a 340% increase over Kingfisher’s 2017 estimated adjusted EBITDA of

$42 million.

       10.     As a result of the false and misleading Proxy, which was used to induce stockholder

action and resulted in substantial harm to plaintiff and Silver Run II’s other shareholders, Silver Run

II shareholders were prevented from making an informed decision on whether or not to redeem their

shares and voted in favor of the Acquisition on February 6, 2018. The redeemable Class A common

shares were valued at approximately $10 per share at the time of the Acquisition.

       11.     On February 9, 2018, Silver Run II issued a release announcing that the Acquisition

had closed.

       12.     Then, on March 29, 2018, less than two months after the closing of the Acquisition,

Silver Run II issued a release announcing that the EBITDA and production estimates provided in the

Proxy were materially overstated. The release stated that Kingfisher was expected to post only

$102.5 million in EBITDA at the midpoint of 2018, 46% below the 2018 EBITDA estimate of $185

million provided in the Proxy. Similarly, Alta Mesa was expected to post an average net daily

production of only 35.5 MBOE/d at the midpoint for the year, 8% below the production figures

provided in the Proxy. Hal Chappelle (“Chappelle”), the new CEO of the combined business (and

former CEO of Alta Mesa), stated during a conference call to discuss Silver Run II’s results that

multiple “large third-party producers” had delayed drilling on acreage served by Kingfisher, which

pushed the Company’s timeline for growing its pipeline business back by six months and a possible

public offering of the asset “perhaps” into 2019. Even though the setbacks had not been disclosed in

the Proxy, Chappelle admitted that these “setbacks” began in “late 2017.”


                                                 -4-
          Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 6 of 29



       13.     On August 14, 2018, Silver Run II provided its second quarter 2018 financial results,

again posting disappointing results and slashing its outlook in the midst of numerous operational

setbacks. Rather than the hyperbolic growth portrayed in the Proxy, Silver Run II revealed that Alta

Mesa’s oil production had actually declined sequentially during the quarter and that it now expected

to achieve average daily net production of only 30.0 MBOE/d at the midpoint for 2018, 22% below

the estimates provided in the Proxy. Far from the reliable and consistent well production represented

to investors in the Proxy to induce them to approve the Acquisition, Silver Run II revealed that

throughout 2018 Alta Mesa’s wells had suffered from repeated “shut-ins” or restricted production

caps, resulting in an average daily loss of thousands of BOE.

       14.     On an earnings call to discuss the results, Alta Mesa’s Vice President of Operations

revealed that the shut-ins resulted from work done or planned “back in the fourth quarter of ‘17,”

which problems “linger[ed] into the first quarter of ‘18.” Notwithstanding the fact that these projects

were planned and implemented prior to the Acquisition, their adverse effects were omitted from the

Proxy. Furthermore, Silver Run II revealed that its Kingfisher operations were not on track to

achieve even the drastically reduced March 2018 guidance. Notably, Silver Run II refused to

provide any revised guidance for Kingfisher during the call, an indication that third-party producers

had largely abandoned the use of Kingfisher’s pipeline services. The Proxy had valued the

consideration to be paid for Kingfisher at over $1.4 billion (including $800 million in cash) based, in

part, on a 2018 EBITDA estimate of $185 million. However, Kingfisher actually generated only

$9.2 million of EBITDA in the first six months of 2018, which implied a full-year EBITDA of only

$18.4 million, more than 90% below the estimate provided in the Proxy.

       15.     On November 13, 2018, Silver Run II issued a release providing its third quarter 2018

financial results. The release also stated that Michael A. McCabe (“McCabe”), the Company’s CFO,


                                                 -5-
          Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 7 of 29



was retiring. Approximately one month later, in December 2018, Silver Run II also announced the

sudden resignation of its CEO, Chappelle, and Michael E. Ellis (“Ellis”), Vice President and Chief

Operating Officer-Upstream.

       16.     The value of the Class A common stock held by plaintiff and other members of the

Class (as defined below) declined substantially in value subsequent and due to the approval of the

Acquisition, causing economic loss and damages as the truth about Alta Mesa and Kingfisher and

the Proxy’s false and misleading nature were revealed over time. By December 2018, the price of

Silver Run II Class A common stock was trading below $1 per share, a 90% decline from the price

shareholders would have received had they redeemed their shares instead of approving the

Acquisition.

       17.     This action seeks damages on behalf of Silver Run II’s stockholders incurred as a

result of defendants’ materially misleading Proxy disseminated in contravention of §§14(a) and

20(a) of the Exchange Act.

                                  JURISDICTION AND VENUE

       18.     This Court has jurisdiction over the subject matter of this action pursuant to §27 of

the Exchange Act for violations of §§14(a) and 20(a) of the Exchange Act, 15 U.S.C. §§78n(a) and

78t(a), and SEC Rule 14a-9 promulgated thereunder, 17 C.F.R. §240.14a-9, and 28 U.S.C. §1331.

       19.     This Court has personal jurisdiction over each of the defendants because each is an

entity that conducts business in and maintains operations in New York, has purposefully directed its

activities toward New York, or is an individual who has sufficient minimum contacts with New

York so as to render the exercise of jurisdiction by this Court permissible under traditional notions of

fair play and substantial justice. In addition, defendants committed the unlawful acts complained of

herein in New York.


                                                 -6-
          Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 8 of 29



       20.     Venue in this case is proper in this District pursuant to §27 of the Exchange Act and

28 U.S.C. §1391(b) and (c). Acts giving rise to the violations of law complained of herein, including

the dissemination of false and misleading information to the investing public, occurred in this

District. In addition, Riverstone is headquartered in this District and the Silver Run II Class A

common stock that is the subject of this action trades in this District.

                                              PARTIES

       21.     Plaintiff Plumbers and Pipefitters National Pension Fund was a holder of record of

Silver Run II Class A common stock as of the January 22, 2018 record date for the Acquisition, as

detailed in the attached Certification incorporated herein, and was entitled to notice of the special

meeting and to vote at the special meeting.

       22.     Defendant Alta Mesa Resources, Inc. (“Silver Run II”) is an oil and natural gas

company incorporated in Delaware focused on the acquisition, development, exploration and

exploitation of unconventional onshore oil and natural gas reserves in the eastern portion of the

Anadarko Basin in Oklahoma. Its Class A common shares trade in New York on the NASDAQ

under the symbol “AMR” and its public warrants trade in New York on the NASDAQ under the

symbol “AMRWW.” Prior to the Acquisition, Silver Run II’s Class A stock traded under the

symbol “SRUN,” its public warrants traded under the symbol “SRUNW,” and its ownership units,

which contained both stock and fractional warrants, traded under the symbol “SRUNU.”

       23.     Defendant James T. Hackett (“Hackett”) was the CEO and a director of Silver Run II

prior to the Acquisition and became Executive Chairman of the Board after the initial business

combination. He was appointed Interim CEO of Silver Run II after the resignation of Chappelle. He

was also the Chief Operating Officer (“COO”) of Silver Run II’s Midstream business immediately

following the Acquisition, and in April 2018 became Kingfisher’s President and CEO. Hackett spent


                                                 -7-
          Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 9 of 29



decades as an oil executive before joining Riverstone in 2013 and was a Riverstone Senior Advisor

at the time of the Acquisition.

       24.     Defendant Thomas J. Walker (“Walker”) served as the CFO of Silver Run II prior to

the Acquisition. At the time, Walker was also the CFO and a Partner of Riverstone. He was

replaced as CFO of Silver Run II by McCabe following the Acquisition.

       25.     Defendant William Gutermuth (“Gutermuth”) served as a member of the Board at the

time of the Acquisition.

       26.     Defendant Jeffrey H. Tepper (“Tepper”) served as a member of the Board at the time

of the Acquisition.

       27.     Defendant Diana J. Walters (“Walters”) served as a member of the Board at the time

of the Acquisition.

       28.     The defendants named in ¶¶23-27 are referred to herein as the “Individual

Defendants.”

       29.     Defendant Riverstone Investment Group LLC is a private equity firm focused on the

energy sector. It sponsored the IPO and the Acquisition through various related affiliates and

investment vehicles.

       30.     Each of the defendants participated in the preparation, review and dissemination of

the materially misleading Proxy complained of herein. The Individual Defendants abdicated their

duty to file and distribute to plaintiff and the Class a Proxy that was not misleading.

                                  SUBSTANTIVE ALLEGATIONS

Background of Silver Run II

       31.     Silver Run II was formed in 2016 as a blank check company for the specific purpose

of acquiring economically sound assets in the energy sector that offered attractive risk-adjusted

returns for investors. On or about March 24, 2017, Silver Run II completed its IPO, selling 103.5
                                                -8-
           Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 10 of 29



million ownership units to investors for gross proceeds of $1.035 billion. Each unit was priced at

$10 and consisted of one share of Class A common stock and one-third of a warrant to purchase

Class A shares. Each whole warrant entitled the holder to purchase one share of Silver Run II Class

A common stock at $11.50 per share. The IPO was sponsored by Riverstone, a New York-based

energy sector private equity firm.

       32.     Defendant Hackett served as CEO and a member of the Board of Silver Run II at the

time of the IPO. Hackett is the former Chairman and CEO of the Anadarko Petroleum Corporation

and, at the time of the IPO, served as a Senior Advisor to Riverstone. Other members of Silver Run

II’s management team also concurrently served as Riverstone executives. For example, the

Company’s CFO, defendant Walker, was a Partner at Riverstone and served as its CFO. Likewise,

Coats, the Corporate Secretary of Silver Run II, was a Partner at Riverstone and served as its General

Counsel.

       33.     While Silver Run II did not identify any target companies at the time of the IPO, the

IPO offering materials stated that the Company planned to pursue an acquisition that would

“capitalize on the ability of [its] management team and the broader Riverstone platform to identify,

acquire and operate a business in the energy industry that may provide opportunities for attractive

risk-adjusted returns.” The IPO offering materials repeatedly stated that Silver Run II would

leverage its industry experience and insider knowledge to acquire “fundamentally sound” assets that

were underpriced and offered attractive investment returns.

       34.     The “acquisition criteria” for Silver Run II provided in its IPO offering materials

included investing in companies or assets that:

              can utilize the extensive networks and insights we have built in the energy
               industry;



                                                  -9-
            Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 11 of 29



               are at an inflection point, such as requiring additional management expertise,
                are able to innovate through new operational techniques, or where we believe
                we can drive improved financial performance;

               are fundamentally sound companies that are underperforming their
                potential;

               exhibit unrecognized value or other characteristics, desirable returns on
                capital, and a need for capital to achieve the company’s growth strategy, that
                we believe have been misevaluated by the marketplace based on our
                analysis and due diligence review; and

               will offer an attractive risk-adjusted return for our stockholders. We will
                seek to acquire the target on terms and in a manner that leverages our
                management team’s experience investing within the energy industry.
                Potential upside from growth in the target business and an improved capital
                structure will be weighed against any identified downside risks.

        35.     Pursuant to the IPO prospectus, Silver Run II was required to acquire a target

business with an aggregate fair market value of at least 80% of the assets held in trust from the IPO

proceeds and to do so within two years of the March 2017 IPO. In the event Silver Run II did not

complete an initial business combination, the Company was obligated to redeem 100% of its

outstanding public shares. Moreover, shareholders could redeem their shares at the time of the initial

business combination if they did not want to retain a continuing interest in the business after the

transaction. If enough shareholders redeemed their shares, a deal would not be economically

feasible.

        36.     In August 2017, Silver Run II announced that it had entered into a preliminary

agreement, subject to shareholder approval, to merge with Alta Mesa and Kingfisher in a deal

initially valued at $3.8 billion. Alta Mesa and Kingfisher were closely related and shared

overlapping and/or affiliated owners. Alta Mesa was an oil and gas exploration and production

company operating in the STACK play in the Anadarko Basin area of Oklahoma, and Kingfisher

specialized in the gathering, processing and marketing of hydrocarbons from oil and gas producers.



                                                - 10 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 12 of 29



Nearly 97% of Kingfisher’s revenue derived from production out of wells operated by Alta Mesa for

the year ended December 31, 2016.

       37.     In the Acquisition, Silver Run II, Riverstone and the owners of Kingfisher and Alta

Mesa, through certain affiliates and investment vehicles, would each receive common units in a

newly formed operating subsidiary, SRII Opco, LP (“SRII Opco”), pursuant to various contribution

agreements (the “SRII Units”). Each contributor other than Silver Run II would also receive

corresponding shares of newly created Class C common stock, which entitled its holders to vote on

par with Class A and Class B shares but provided no economic interest in Silver Run II.

       38.     Specifically, under the contribution agreement that Silver Run II entered into with

Alta Mesa, Alta Mesa’s owners would receive 220 million SRII Units (and a corresponding number

of Class C shares), subject to certain adjustments, and the right to receive an aggregate of up to $800

million in additional earn-out compensation. Silver Run II also agreed to contribute $400 million in

cash to Alta Mesa. The preliminary purchase price consideration for Alta Mesa was estimated in the

Proxy to be approximately $1.864 billion.

       39.     Under the contribution agreement that Silver Run II entered into with Kingfisher,

Kingfisher’s owners would receive 55 million SRII Units (and a corresponding number of Class C

shares), $800 million in cash, and the right to receive an aggregate of up to $200 million in

additional earn-out compensation. As detailed in the Proxy, the owners of Kingfisher (who largely

overlapped with Alta Mesa’s owners) had insisted on receiving a large cash payout from the

Acquisition rather than taking additional equity in the surviving business. The preliminary purchase

price consideration for Kingfisher was estimated in the Proxy to be approximately $1.439 billion.

       40.     Following the Acquisition, the owners of Kingfisher and Alta Mesa would

collectively own 50.7% of the voting shares in Silver Run II and 50.7% of the SRII Units. Certain of


                                                - 11 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 13 of 29



these owners and their affiliates would also retain a 10% interest in the general partner of Alta Mesa

and receive shares of newly issued Series A Preferred Stock entitling them to collectively nominate

and elect up to four directors to the Board. The Board, meanwhile, would be expanded to eleven

members.

       41.       In the Acquisition, Riverstone was to receive 20 million SRII Units (and a

corresponding number of Class C shares) pursuant to a separate contribution agreement it had

entered into with Silver Run II, in addition to the ownership and voting rights it had secured in the

IPO. In total, Riverstone and its affiliates would receive approximately 22.3% of the voting interest

and 38.9% of the economic interest in Silver Run II, minus certain interests held by the non-

employee members of the Board through their ownership of Class B shares. In addition, Riverstone

would receive a 5.2% interest in SRII Opco and one share of newly issued Series B Preferred Stock

entitling it to nominate and elect up to three directors to the Board. Riverstone also caused Silver

Run II to enter into a Tax Receivables Agreement that entitled Riverstone and the owners of Alta

Mesa to receive cash payments from Silver Run II equal to 85% of the amount of tax savings

realized by the Company in certain circumstances.

       42.       Silver Run II, meanwhile, would contribute the proceeds from the IPO to the business

and, in exchange, receive a 44.1% limited partner interest in SRII Opco, control over the general

partner of SRII Opco and a 90% interest in the general partner for Alta Mesa. Immediately

following the Acquisition, the existing public shareholders of Silver Run II would hold only 26.9%

of the voting stock in Silver Run II and the ability to elect a minority of the Board. Despite their

lack of control over the Company, Silver Run II’s shareholders would be exposed to 61.1% of its

economic risk.




                                                - 12 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 14 of 29



       43.     Riverstone’s and Alta Mesa’s officers and directors were incentivized to close the

Acquisition. If they failed to secure an initial business combination by March 29, 2019, according to

the Proxy, “[Riverstone and our] officers and directors will lose their entire investment.” Instead,

Silver Run II would be wound up and Riverstone would be obligated to redeem 100% of the

Company’s public shares at a per share price, payable in cash. Negotiations regarding the

Acquisition had been ongoing since at least March 2017 – shortly after the IPO – and, according to

the Proxy, involved the consideration of “multiple alternative target opportunities.” Given the

extended duration of these negotiations, and the fact that Riverstone purportedly found all of the

alternatives it considered to be unsuitable for an initial business combination, it is unlikely that

Riverstone would have been able to complete an alternative business combination within the

requisite time period if shareholders did not vote to approve the Acquisition.

                          THE FALSE AND MISLEADING PROXY

       44.     On January 19, 2018, Silver Run II issued a Definitive Merger Proxy Statement to its

shareholders on Schedule 14A in connection with the efforts of Silver Run II, the Board and

Riverstone to secure shareholder support for the Acquisition. The Proxy recommended that Silver

Run II’s shareholders vote in favor of the Acquisition while omitting and misrepresenting material

information concerning core aspects of Alta Mesa and Kingfisher that diminished their future

expected cash flows.

       45.     The Proxy stated that Alta Mesa and Kingfisher satisfied the acquisition criteria

outlined in the IPO offering materials. The Proxy further stated that Riverstone and Silver Run II

had considered, and rejected, “multiple alternative target opportunities” because a variety of factors,

and provided reasons for shareholders to approve the Acquisition, including, inter alia, that “Alta

Mesa and Kingfisher were of superior quality” and that “the alternative options did not entirely fit

the investment criteria of Silver Run” or the “valuation expectations” of Hackett and Riverstone.
                                                - 13 -
           Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 15 of 29



Thus, the Proxy represented that the Acquisition fit all of the investment criteria outlined in the IPO

offering materials and that Alta Mesa and Kingfisher offered significant value and high quality

assets to shareholders of Silver Run II with attractive risk-adjusted returns.

       46.     Similarly, the Proxy stated that the Board’s recommendation that shareholders vote

“FOR” the business combination was based on “careful consideration” and extensive due diligence.

The Proxy stated that the Board had considered “a wide variety of factors in connection with its

evaluation of the business combination” and had determined that the following factors, among

others, supported its recommendation that shareholders vote in favor of the Acquisition:

              Alta Mesa’s Highly Contiguous Acreage in the STACK. Alta Mesa has
               approximately 130,000 highly contiguous acres in the up-dip oil window of
               the STACK, one of the most active and prolific stacked pay basins in North
               America. In addition, Alta Mesa’s deep inventory includes over 4,000
               primary gross locations and over 12,000 possible locations from down
               spacing, as well as additional zone penetration.

              World Class Asset with Attractive Geology. Alta Mesa’s oil-weighted
               resource features high margins, low break-even commodity prices, and
               single-well rates of return in excess of 85%. Silver Run and Alta Mesa’s
               management believe there are further opportunities for improving
               efficiencies through technology and optimizing well design.

              Top-Tier Operator with Substantial STACK Expertise and Highly Consistent
               Well Results. Alta Mesa’s management has over 30 years’ of experience
               operating in the STACK, and Silver Run believes that this experience
               provides Alta Mesa with a competitive advantage. As of September 30,
               2017, Alta Mesa has drilled more than 220 horizontal STACK wells, and
               currently has a multi-rig program, averaging six rigs in 2017. Of the 220
               wells drilled, over 183 were on production, and of that number, about 116
               had sufficient production history to give Alta Mesa’s management
               confidence that Alta Mesa’s type well EUR is greater than 650 MBOE.

              Highly Strategic and Synergistic Midstream Platform. Kingfisher’s
               midstream assets overlay Alta Mesa’s contiguous acreage in the STACK, and
               afford Alta Mesa with a purpose-built system to handle larger volumes in an
               efficient processing system. Kingfisher’s system allows Alta Mesa to access
               Midwest and Gulf Coast markets through the Panhandle Eastern Pipeline, as
               well as western interstate markets through OGT. In addition to serving Alta
               Mesa, Kingfisher has grown its customer base since its inception to include
               other active producers that have provided acreage dedications. Silver Run
                                                - 14 -
           Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 16 of 29



                  believes that Kingfisher offers a unique opportunity to own a rapidly
                  expanding midstream business underpinned by 10 to 15 year acreage
                  dedications early in their term and that Kingfisher also has the potential for
                  a subsequent midstream initial public offering.

                 Strong Liquidity Profile. After giving effect to the business combination,
                  Silver Run expects to have sufficient liquidity and financial flexibility to
                  fund Alta Mesa’s and Kingfisher’s development projects and pursue
                  opportunistic acquisitions.

                 Terms of the Contribution Agreement. Silver Run’s board of directors
                  reviewed the financial and other terms of the Contribution Agreements and
                  determined that they were the product of arm’s-length negotiations among
                  the parties.

       47.        The Proxy also emphasized several characteristics of Alta Mesa and Kingfisher,

including that:

       (i)     Alta Mesa had assembled an attractive, large, contiguous position in the up-
       dip, naturally-fractured oil portion of the STACK, one of the most active and prolific
       basins in North America, (ii) Alta Mesa had a large, highly economic horizontal
       drilling inventory across multiple pay zones with low oil price breakevens, (iii)
       Alta Mesa had an experienced management team with proven horizontal drilling
       expertise and technical acumen in the STACK, (iv) Kingfisher had developed a
       strong, local midstream system underpinned by long-term acreage dedication
       contracts from multiple active producers, as well as firm takeaway contracts on key
       pipelines, (v) Kingfisher was well-positioned to benefit from increasing upstream
       development activity in an active and prolific basin with upside potential from
       further expansion projects, (vi) Kingfisher would serve as a natural complement to
       Alta Mesa given the relationship between the two businesses, and (vii) there was
       significant upside in the completion of the Kingfisher system and the potential for a
       subsequent midstream initial public offering.

       48.        In addition, the Proxy stated that Alta Mesa “was operating six horizontal drilling rigs

in the STACK with plans to continue to operate that number of rigs through the end of 2017.”

       49.        The Proxy further stated that Alta Mesa and Kingfisher were poised for accelerating

growth immediately following the Acquisition. For example, the Proxy stated that Alta Mesa had

achieved an estimated 2017 average net daily production of 20.8 MBOE/d and was expected to

increase its 2018 average net daily production to 38.5 MBOE/d and its 2019 average net daily

production to 68.9 MBOE/d.
                                                   - 15 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 17 of 29



       50.     In addition, the Proxy stated that Alta Mesa had achieved 2017 adjusted EBITDAX of

$155 million and was expected to increase its 2018 adjusted EBITDAX to $358 million and its 2019

adjusted EBITDAX to $701 million.

       51.     Likewise, the Proxy stated that Kingfisher was estimated to have achieved $42

million in 2017 EBITDA and was expected to increase its 2018 EBITDA to $185 million and its

2019 EBITDA to $318 million.

       52.     The Proxy provided the following charts, which contained key historical operational

and financial metrics for 2017 and represented that Alta Mesa and Kingfisher were generating strong

2018 growth rates in both adjusted EBITDA and CapEx, stating:

                                         Alta Mesa Projections

                                                                    Year Ending December 31,
                                                               2017E         2018E        2019E
                                                                             ($ in millions)

       Average Net Daily Production (Boe/d)                        20,841         38,510             68,900
       Adjusted EBITDAX                                    $          155    $       358        $       701
       Capital Expenditures                                $          349    $       552        $       611
       Free Cash Flow                                      $         (237)   $      (233)       $        51

                                              *     *          *


                                         Kingfisher Projections

                                                                          Year Ending December 31,
                                                                       2017E       2018E      2019E
                                                                                   ($ in millions)
       Adjusted EBITDA                                                 $ 42           $ 185          $ 318
       Capital Expenditures                                            $ 124          $ 373          $ 174
       Free Cash Flow                                                  $ (83)         $ (189)        $ 144



(Footnotes omitted.)

       53.     Notably, the Proxy stated that these “financial projections were prepared on a

reasonable basis” and “reflected the best currently available estimates and judgments of Alta Mesa

and Kingfisher, as applicable.” Moreover, the Proxy represented that these financial figures


                                                  - 16 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 18 of 29



“presented, to the best of their knowledge and belief, the expected course of action and the expected

future financial performance of Alta Mesa and Kingfisher, respectively.” In other words, the

Proxy represented to investors that the estimates and projections contained therein were based on

observable trends and capabilities and economically justified assumptions regarding the expected

cash flows of Alta Mesa and Kingfisher. The Proxy further stated that “the Silver Run board of

directors used the . . . projections as a tool in evaluating the business combination.” The Proxy also

stated that, after using this evaluation “tool,” the Board had recommended that Silver Run II

stockholders “vote ‘FOR’ the Business Combination Proposal.” Thus, the projections provided in

the Proxy, which mirrored information provided in earlier public investor solicitation efforts, were

used to induce shareholders to vote in favor of the Acquisition and to forgo redeeming their shares,

notwithstanding boilerplate disclaimers in the Proxy.

       54.     The statements in ¶¶44-53 contained in the Proxy were materially misleading when

made. Specifically, the Proxy omitted and/or misrepresented the material information set forth

below in contravention of §§14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9:

               (a)     That Alta Mesa and Kingfisher did not possess “superior quality” and

“[w]orld [c]lass” assets as compared to other operators in the oil and gas industry;

               (b)     That Alta Mesa faced significant operational setbacks;

               (c)     That several major oil producers had steered assets away from production in

the STACK region;

               (d)     That the Board and Riverstone had not sought a deal in the best interests of

Silver Run II’s public shareholders and in accord with the acquisition criteria outlined in the IPO

offering materials, but rather to serve their own financial interests;




                                                - 17 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 19 of 29



                 (e)    That, as a result of (a)-(d) above, Kingfisher and Alta Mesa were not on track

to achieve the earnings and production estimates provided in the Proxy and defendants had no

reasonable basis to believe and did not believe that Kingfisher and Alta Mesa would achieve these

estimates; and

                 (f)    That, as a result of (a)-(e) above, the Board’s purported reasons for

shareholders to vote “FOR” the Acquisition provided in the Proxy omitted material facts necessary

to make the statements made therein not false or misleading.

                  EVENTS FOLLOWING THE ISSUANCE OF THE PROXY

       55.       As a result of the materially misleading Proxy, Silver Run II stockholders voted in

favor of the Acquisition at a special shareholders meeting held in New York City on February 6,

2018. Of shareholder votes cast, over 98% voted in favor of the Acquisition. These shareholders

were also prevented from the fully informed opportunity to redeem their shares as was their right.

The shares subject to redemption were valued in the Proxy at approximately $10 per share.

       56.       The false and misleading Proxy induced stockholder action that resulted in substantial

harm to plaintiff and Silver Run II’s other shareholders.                 Specifically, the material

misrepresentations and omissions in the Proxy were an essential link in the approval of the

Acquisition, and the Class A common stock held by plaintiff and other Class members declined

substantially in value subsequent and due to the approval of the Acquisition, causing economic loss

and damages.

       57.       After the stockholder vote, on February 9, 2018, Silver Run II issued a release

announcing that the Acquisition had closed.

       58.       Then, on March 29, 2018, Silver Run II issued a release announcing its 2017 financial

results. The release disclosed that EBITDA and production estimates provided in the Proxy had

been dramatically reduced. The release revealed that Kingfisher was expected to post only $102.5
                                                 - 18 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 20 of 29



million in EBITDA at the midpoint of 2018, 46% below the 2018 EBITDA estimate of $185 million

provided in the Proxy. In addition, the release revealed that Alta Mesa was expected to post an

average net daily production of only 35.5 MBOE/d at the midpoint for the year, 8% below the

production figures provided in the Proxy.

       59.     During a conference call to discuss the results, Chappelle, the CEO of the combined

business (and former CEO of Alta Mesa), stated that multiple “large third-party producers” had

delayed drilling on acreage served by Kingfisher, which pushed Silver Run II’s timeline for growing

its pipeline business back by six months and a possible public offering of Kingfisher “perhaps” into

2019. Even though they had not been disclosed in the Proxy, Chappelle admitted that these

“setbacks” began in “late 2017.”

       60.     On August 14, 2018, Silver Run II provided its second quarter 2018 financials, again

posting disappointing results and slashing its outlook in the midst of numerous operational setbacks.

The Company revealed that Alta Mesa’s oil production had actually declined sequentially during the

quarter and that it now expected to achieve average daily net production of only 30.0 MBOE/d at the

midpoint for 2018, 22% below the estimates provided in the Proxy. Far from the reliable and

consistent well production represented to investors in the Proxy to induce them to approve the

Acquisition, Silver Run II revealed that throughout 2018 Alta Mesa’s wells had suffered from

repeated shut-ins averaging the loss of thousands of BOE every day and that the adverse trend had

been worsening.

       61.     On an earnings call to discuss the results, Alta Mesa’s Vice President of Operations

revealed that the shut-ins resulted from work done or planned “back in the fourth quarter of ‘17,”

which problems had “linger[ed] into the first quarter of ‘18.” Despite resulting from work that pre-

dated the Acquisition, these adverse effects were omitted from the Proxy. Moreover, Silver Run II


                                               - 19 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 21 of 29



revealed that its Kingfisher operations were not on track to achieve even the drastically reduced

March 2018 guidance. Indeed, the Company refused to provide any revised guidance for Kingfisher,

indicating that third-party producers had largely abandoned the use of its pipeline services.

Kingfisher – an asset that the Proxy had valued at over $1.4 billion based, in part, on a 2018

EBITDA estimate of $185 million and for which shareholders had paid $800 million in cash – had

generated only $9.2 million in EBITDA during the first six months of 2018.

       62.     On November 13, 2018, Silver Run II issued a release providing its third quarter 2018

financial results. The release stated that the Company’s CFO, McCabe, was retiring. Approximately

one month later, in December 2018, Silver Run II also announced the sudden resignation of its CEO,

Chappelle, and Ellis, Vice President and COO-Upstream.

       63.     Subsequent to, and due to, the closing of the Acquisition, the price of Silver Run II

Class A common stock declined precipitously as the truth about Alta Mesa and Kingfisher and the

Proxy’s false and misleading nature were revealed over time. By December 2018, the price of Silver

Run II Class A common stock was trading below $1 per share, 90% below the price shareholders

would have received if they had redeemed their shares instead of approving the Acquisition less than

one year earlier.

       64.     This action seeks damages on behalf of Silver Run II’s stockholders incurred as a

result of the defendants’ dissemination of the materially misleading Proxy in contravention of

§§14(a) and 20(a) of the Exchange Act.

                               CLASS ACTION ALLEGATIONS

       65.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil Procedure

on behalf all holders of record of Silver Run II Class A common stock at the close of business on

January 22, 2018, the record date to vote on the Acquisition, excluding defendants and their affiliates

(the “Class”). This action is properly maintainable as a class action for the reasons set forth below.
                                                - 20 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 22 of 29



       66.     The Class is so numerous that joinder of all members is impracticable. According to

the Proxy, there were approximately 103.5 million public shares of Silver Run II Class A stock

issued and outstanding at the time of the Acquisition, likely held by thousands of persons.

       67.     There are questions of law and fact that are common to the Class, including:

               (a)     whether defendants violated §14(a) of the Exchange Act by misrepresenting

or omitting material information in the Proxy;

               (b)     whether Riverstone and the Individual Defendants are liable as “controlling

persons” under §20(a) of the Exchange Act; and

               (c)     whether plaintiff and the other members of the Class were injured as a result

of defendants’ misconduct.

       68.     Plaintiff’s claims are typical of the claims of the other members of the Class, and

plaintiff is not subject to any atypical claims or defenses.

       69.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff has the same interests as the other members of the

Class. Accordingly, plaintiff is an adequate representative of the Class and will fairly and

adequately protect the interests of the Class.

                                             COUNT I

                 For Violations of §14(a) of the Exchange Act and Rule 14a-9
                      Promulgated Thereunder Against All Defendants

       70.     Plaintiff incorporates by reference and realleges each and every allegation contained

above as though fully set forth herein.

       71.     This Count does not sound in fraud. Plaintiff does not allege that defendants had

scienter or fraudulent intent as they are not elements of a §14(a) claim.




                                                 - 21 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 23 of 29



       72.     SEC Rule 14a-9, 17 C.F.R. §240.14a-9, promulgated pursuant to §14(a) of the

Exchange Act, provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or oral,
       containing any statement which, at the time and in the light of the circumstances
       under which it is made, is false or misleading with respect to any material fact, or
       which omits to state any material fact necessary in order to make the statements
       therein not false or misleading or necessary to correct any statement in any earlier
       communication with respect to the solicitation of a proxy for the same meeting or
       subject matter which has become false or misleading.

       73.     Defendants prepared and disseminated the false and misleading Proxy specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading in violation of §14(a) of the

Exchange Act and Rule 14a-9 promulgated thereunder.

       74.     By virtue of their positions within Silver Run II and their due diligence regarding the

Acquisition, defendants were aware of this information and of their duty to disclose this information

in the Proxy. The Proxy was prepared, reviewed, and/or disseminated by Silver Run II, the Board

and Riverstone. The Proxy misrepresented and/or omitted material facts, as detailed above.

Defendants were at least negligent in filing the Proxy with these materially false and misleading

statements.

       75.     As stated herein, the Proxy contained untrue statements of material fact and omitted

to state material facts necessary to make the statements made not misleading in violation of §14(a) of

the Exchange Act and SEC Rule 14a-9 promulgated thereunder. The Proxy was an essential link in

the consummation of the Acquisition. The defendants also failed to correct the Proxy prior to the

Acquisition and the failure to update and correct false statements is also a violation of §14(a) of the

Exchange Act and SEC Rule 14a-9 promulgated thereunder.




                                                - 22 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 24 of 29



       76.     As a direct result of the defendants’ negligent preparation, review and dissemination

of the false and/or misleading Proxy, plaintiff and the Class were precluded from exercising their

right to seek redemption of their Silver Run II shares prior to the Acquisition on a fully informed

basis and were induced to vote their shares and accept inadequate consideration in connection with

the Acquisition. The false and misleading Proxy used to obtain shareholder approval of the

Acquisition deprived plaintiff and the Class of their right to a fully informed shareholder vote in

connection therewith and the full and fair value for their Silver Run II shares. At all times relevant

to the dissemination of the materially false and/or misleading Proxy, defendants were aware of

and/or had access to the true facts concerning the true value of Alta Mesa and Kingfisher, which was

far below the assets that shareholders received. Thus, as a direct and proximate result of the

dissemination of the false and misleading Proxy defendants used to obtain shareholder approval of

and thereby consummate the Acquisition, plaintiff and the Class have suffered damage and actual

economic losses in an amount to be determined at trial.

       77.     The omissions and false and misleading statements in the Proxy were material in that

a reasonable stockholder would have considered them important in deciding how to vote on the

Acquisition. In addition, a reasonable investor would view a full and accurate disclosure as

significantly altering the “total mix” of information made available in the Proxy and in other

information reasonably available to stockholders.

       78.     By reason of the foregoing, defendants have violated §14(a) of the Exchange Act and

Rule 14a-9(a) promulgated thereunder.




                                                - 23 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 25 of 29



                                             COUNT II

                         For Violation of §20(a) of the Exchange Act
                       Against Riverstone and the Individual Defendants

       79.     Plaintiff incorporates by reference and realleges each and every allegation contained

above, as though fully set forth herein.

       80.     Section 20(a) of the Exchange Act imposes liability on “[e]very person who, directly

or indirectly, controls any person liable under any provision of” the Exchange Act or any of the rules

promulgated thereunder. Such “controlling persons” are “liable jointly and severally with and to the

same extent as such controlled person to any person to whom such controlled person is liable . . . ,

unless the controlling person acted in good faith and did not directly or indirectly induce the act or

acts constituting the violation or cause of action.”

       81.     By reason of the allegations herein, Riverstone and the Individual Defendants

violated §14(a) of the Exchange Act by issuing and publishing the Proxy, which contained untrue

statements of material fact concerning the Acquisition and omitted to state material facts concerning

the Acquisition necessary in order to make the statements made in the Proxy not misleading.

       82.     Riverstone and the Individual Defendants were controlling persons of Silver Run II

within the meaning of §20(a) of the Exchange Act.

       83.     The Individual Defendants, by virtue of their high-level positions as officers and/or

directors of Silver Run II, participated in the operation and management of Silver Run II, and

conducted and participated, directly and indirectly, in the conduct of the Company’s business affairs,

and therefore exercised general control over the operations of Silver Run II. The Individual

Defendants had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of Silver Run II, including the identification of target companies to

be acquired by Silver Run II, the evaluation of Alta Mesa and Kingfisher, and the content and

                                                - 24 -
          Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 26 of 29



dissemination of the Proxy, which plaintiff contends was false and misleading. As stated in the

Proxy, Silver Run II “is, and after the Closing [of the Acquisition] will continue to be, managed by

its board of directors,” which included all of the Individual Defendants except defendant Walker

(Silver Run II’s then-CFO and CFO of Riverstone).

        84.     Likewise, Riverstone, as the private equity sponsor of the IPO and the Acquisition,

and due to its influence and control over the Board, ownership of Silver Run II shares and historical

relationships with Silver Run II’s management, exercised general control over the operations of the

Company and its business affairs. Riverstone, either directly or indirectly through its affiliates,

established Silver Run II, selected Silver Run II’s management and the members of the Board,

granted itself substantial benefits in the IPO and the Acquisition, participated in the identification of

target companies to be acquired by Silver Run II, evaluated Alta Mesa and Kingfisher, and

influenced and controlled the drafting of the Proxy, which plaintiff contends was false and

misleading.

        85.     Riverstone and the Individual Defendants, by virtue of their positions as owners,

officers and/or directors of Silver Run II, had the power or ability to control the issuance, publication

and contents of the Proxy. Riverstone and the Individual Defendants were each involved in

negotiating, reviewing and approving the Acquisition. The Proxy purports to describe the various

issues and information that Riverstone and the Individual Defendants reviewed and considered

concerning the Acquisition.

        86.     Riverstone and the Individual Defendants, by virtue of their positions as owners,

officers and/or directors of Silver Run II, had the ability to prevent the issuance of the materially

misleading Proxy or to cause the Proxy to be corrected so that it was not in violation of §14(a) of the

Exchange Act.


                                                 - 25 -
         Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 27 of 29



       87.     By virtue of the foregoing, Riverstone and the Individual Defendants violated §20(a)

of the Exchange Act, and plaintiff is entitled to relief.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Determining that this action is a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of Civil

Procedure and plaintiff’s counsel as Lead Counsel;

       B.      Declaring that the Proxy distributed by defendants to shareholders was materially

false and misleading, in violation of Rule 14a-9 and §14(a) of the Exchange Act;

       C.      Awarding plaintiff and the members of the Class compensatory and/or rescissory

damages against the defendants;

       D.      Awarding plaintiff and the members of the Class pre-judgment and post-judgment

interest, as well as reasonable attorneys’ fees, expert witness fees and other costs; and

       E.      Awarding such other relief as this Court may deem just and proper.

                                          JURY DEMAND

       Plaintiff demands a trial by jury on all matters so triable.

DATED: January 30, 2019                         ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                SAMUEL H. RUDMAN
                                                ROBERT M. ROTHMAN


                                                               /s/ Samuel H. Rudman
                                                              SAMUEL H. RUDMAN




                                                 - 26 -
             Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 28 of 29




                                                  58 South Service Road, Suite 200
                                                  Melville, NY 11747
                                                  Telephone: 631/367-7100
                                                  631/367-1173 (fax)
                                                  srudman@rgrdlaw.com
                                                  rrothman@rgrdlaw.com

                                                  ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
                                                  BRIAN E. COCHRAN
                                                  655 West Broadway, Suite 1900
                                                  San Diego, CA 92101
                                                  Telephone: 619/231-1058
                                                  619/231-7423 (fax)
                                                  bcochran@rgrdlaw.com

                                                  O’DONOGHUE & O’DONOGHUE LLP
                                                  LOUIS P. MALONE
                                                  5301 Wisconsin Avenue, N.W., Suite 800
                                                  Washington, DC 20015
                                                  Telephone: 202/362-0041
                                                  202/362-2640 (fax)

                                                  Attorneys for Plaintiff

I:\Admin\CptDraft\Securities\Cpt Alta Mesa.docx




                                                  - 27 -
        Case 1:19-cv-00920-LLS Document 1 Filed 01/30/19 Page 29 of 29




                       CERTIFICATION OF NAMED PLAINTIFF
                     PURSUANT TO FEDERAL SECURITIES LAWS
       PLUMBERS AND PIPEFITTERS NATIONAL PENSION FUND ("Plaintiff')
declares:
       1.     Plaintiff has reviewed a complaint and authorized its filing.
       2.     Plaintiff did not acquire the security that is the subject of this action at the
direction of plaintiffs counsel or in order to participate in this private action or any other
litigation under the federal securities laws.
       3.     Plaintiff is willing to serve as a representative party on behalf of the class,
including providing testimony at deposition and trial, if necessary.
       4.     Plaintiff held 105,047 shares of Silver Run Acquisition Corporation II
Class A common stock at the close of business on the record date, January 22, 2018.
        5.     (a)    Plaintiff has been appointed to serve as a representative party for a
class in the following actions filed under the federal securities laws within the three-year
period prior to the date of this Certification:
               Nieves v. Pe,formance Sports Group, ltd., et al., No. l-16-cv-3591 (S.D.N.Y.)
               Scheufele. eta/. v. Tableau Software, Inc., eta/., No. l:17-cv-05753 (S.D.N.Y.)

               (b)    Plaintiff initially sought to serve as a representative party for a class
in the following actions filed under the federal securities laws within the three-year
period prior to the date of this Certification:
             French v. CBL & Associates Properties, Inc., et al., No. I:16-cv-O 165 (E.D. Tenn.)

       6.     Plaintiff will not accept any payment for serving as a representative party
on behalf of the class beyond the Plaintiffs pro rata share of any recovery, except such
reasonable costs and expenses (including lost wages) directly relating to the
representation of the class as ordered or approved by the court.
       I declare under penalty of perjury that the foregoing is true and correct. Executed
     23rd day of January, 2019.
this __
                                                  PLUMBERS AND PIPEFITTERS NATIONAL
                                                  PENSIO
                                                        �
                                                  By:    �(' �u---
                                                      Toni C. Inscoe, Fund Administrator


                                                                                                   ALTA MESA
